—In an action, inter.alia, to recover on a promissory note, the defendants appeal from (1) an order of the Supreme Court, Nassau County (Adams, J.), dated July 23,1996, which granted the plaintiffs motion for summary judgment, and (2) a judgment of the same court entered August 22, 1996, which, inter. alia, is in favor of the plaintiff and against them in the principal sum of $1,029,385.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff general contractor brought this action to recover sums due and owing under a promissory note that was personally guaranteed by the individual defendants, who are principals of the defendant developer, Mineóla Plaza Development Associates. Contrary to the defendants’ contentions, neither the provisions of the promissory note, the supplemental agreement between the parties, nor the general release executed by the individual defendants for the defendant developer, afford any defense to their obligations to the plaintiff under the promissory note. Accordingly, the Supreme Court properly granted summary judgment in favor of the plaintiff.
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.